OPINION
DALLY, Commissioner.
This is an appeal from a conviction for the offense of possession of gambling paraphernalia; the punishment is a fine of $150.
It is alleged that the appellant on August 21, 1980, did:
*722“knowingly and with intent to further gambling, possess gambling paraphernalia, namely, a filled in line sheet.”
It is asserted, by the appellant, that the evidence is insufficient to prove “line sheets” are gambling paraphernalia or that they were used to further gambling.
A person commits an offense, which is a Class A misdemeanor, if, with the intent to further gambling, he knowingly possesses gambling paraphernalia. V.T.C.A. Penal Code, Section 47.07.
V.T.C.A. Penal Code, Section 47.01:
“(5) ‘Gambling paraphernalia’ means any book, instrument, or apparatus by means of which bets have been or may be recorded or registered; any record, ticket, certificate, bill, slip, token, writing, scratch sheet, or other means of carrying on bookmaking, wagering pools, lotteries, numbers, policy, or similar games.”
V.T.C.A. Penal Code, Section 47.08 provides:
“(a) Proof that an actor ... possessed ... gambling ... paraphernalia is prima facie evidence that the actor did so knowingly and with the intent to further gambling.
“(b) In any prosecution under this chapter in which it is relevant to prove the occurrence of a sporting event, a published report of its occurrence in a daily newspaper, magazine, or other periodically printed publication of general circulation shall be admissible in evidence and is prima facie evidence that the event occurred.”
The line sheets alleged to be gambling paraphernalia are reproduced here:
*723[[Image here]]
[[Image here]]
Officers executing a search warrant arrested the appellant while he was playing poker with a number of other people. Approximately $10,000 was in the possession of those participating in the game. The officers found the two “line sheets” in the appellant’s pocket.
*724A vice squad officer testified, without objection that he had not been qualified as an expert witness, concerning how “line sheets” are used in betting on football games. He explained that “a line” is a point spread on a football game established for gambling purposes to stimulate an equal amount of betting on both teams. He also explained that the “line” published in newspapers, such as those of “Jimmy the Greek,” were power ratings showing the expected strengths of the teams. The gambler’s line is usually near or the same as the power ratings carried in newspapers.
The officer testified that the numbers in the first column of squares in the exhibits were the lines established for gambling purposes and the figures in the boxes where the teams were named were those found in the newspapers. The “line sheets” had five telephone numbers of three known bookmakers in Houston. One of them was the telephone number of Tom Venus. Although he was not arrested, Tom Venus came to the premises where the appellant was arrested while the officers were executing the search warrant. The initials T.V. over one of the columns on the “line sheet,” the officer testified, indicated that the numbers below it were Tom Venus’s betting lines on the games.
Thompson v. State, 147 Tex.Cr.R. 348, 180 S.W.2d 944 (Tex.Cr.App.1944), cited and relied on by the appellant, was a prosecution under a different statute and it is not in point. There the State had alleged a book was then and there used to record plays and bets on a policy game, but failed to prove what was alleged.
In this case it was alleged gambling paraphernalia was possessed with the intent to further gambling. The State’s proof that appellant possessed the “line sheets,” that they were “records,” “slips,” or “writings” described by the statute as gambling paraphernalia when aided by the prima facie evidence provision of V.T.C.A. Penal Code, Section 47.08, furnished sufficient evidence to prove the appellant possessed gambling paraphernalia with the intent to further gambling.
The judgment is affirmed.